 1
 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                                    EASTERN DISTRICT OF CALIFORNIA

 8                                             FRESNO DIVISION

 9

10   PATRICK GARCIA,                                    Case No. 1:18-cv-01493-SAB

11                       Plaintiff,                     ORDER RE STIPULATION FOR
                                                        CONTINUANCE OF EXPERT DISCOVERY
12   v.                                                 DEADLINE

13   PRAXAIR, INC.,                                     (ECF No. 36)

14                       Defendant.

15

16            On April 3, 2020, the parties filed a stipulation to extend the deadline to conduct expert

17   discovery due to the inability to conduct in person depositions because of the restrictions placed on

18   movement due to COVID-19. The Court finds that good cause exists to amend the scheduling order.

19            Pursuant to the stipulation of the parties, the deadline to conduct expert discovery shall be

20   extended to June 12, 2020. All other aspects of the February 13, 2019 scheduling order, as amended

21   on January 3, 2020, remain in effect.

22
     IT IS SO ORDERED.
23
     Dated:     April 3, 2020
24
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
